Citation Nr: 1537867	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  07-05 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to March 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in September 2010.  

The Board remanded the claim to the RO for further development in February 2011, August 2013, and April 2014.  In the April 2014 decision, the Board also granted service connection for tinnitus.

 
FINDING OF FACT

The Veteran has not had hearing loss for VA purposes of the right or left ear during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2015).

Letters sent to the Veteran in February 2006 and March 2006 satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records, and Social Security records, have also been obtained, including pursuant to the Board's prior remands.

The Veteran was provided VA medical examinations for his hearing loss claim in July 2009, April 2011, November 2013, and December 2013.  The examinations as a whole are sufficient evidence for deciding the claim.  The reports as a whole are adequate as they are consistent with and based upon consideration of the Veteran's prior medical history, describes the claimed symptomatology in sufficient detail so that the Board's evaluation is a fully informed one, and the examination reports contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Service Connection: Legal Criteria

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection generally requires sufficient evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required if the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

A necessary element to establish entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The requirements of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  With audiological examinations, the threshold for normal hearing is from zero decibels (dB) to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 155.  However, unless hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss.   

Some chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is available for sensorineural hearing loss as an organic disease of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
  
In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Evidence

The Veteran's DD Form 214 shows that his primary specialty was "TAC WIRE OPN SPEC" corresponding to lineman.

Service treatment records show that at the August 1976 examination at enlistment, evaluation was normal for ears and drums.  Audiology testing recorded the following test findings: 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
5

5
LEFT
15
15
10

5

A June 1981 "hearing conservation serial audiograms" report is of record, in which it was noted that the testing conditions were unfavorable.  The following findings were made: 


HERTZ

500
1000
2000
3000
4000
RIGHT
30
30
15
20
20
LEFT
30
35
35
30
25

Service treatment records also show that, in June 1979, the Veteran complained of experiencing a bilateral ear ache and he reported he was exposed to loud noise at his job.  Otherwise, the service treatment records show no complaints of hearing loss or ear injury or associated complaints, and incidental evaluations of the ears during visits for other complaints (psychiatric or cold complaints) were within normal limits or negative for abnormality.  The service treatment records on file do not show that the Veteran underwent a service separation examination.  In a form dated in January 1982 the Veteran stated that he did not desire a separation medical examination.  

Post-service VA treatment records show treatment in the 2000s for chronic otitis, with multiple tube placements; and associated difficulty hearing during episodes of otitis media with effusion.  

The report of a July 2009 VA examination shows that the Veteran reported having difficulty understanding, and that he hears better from the right ear.  He reported having no pre-service or recreational noise exposure.  He reported that military noise exposure included work as a switchboard operator.  Occupational noise exposure included work as a garbage collector.  He reported having constant tinnitus on the left side with onset about 25 years ago.  The audiology testing recorded the following findings:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
15
10
10
10
15
98
LEFT
15
20
20
25
25
96

The July 2009 VA examination report concluded with a diagnosis of normal hearing bilaterally.

During a September 2010 hearing before the undersigned Veterans Law Judge, the Veteran testified that during service he was exposed to loud noise while working as a switchboard operator or communication expert.  He reported that he started receiving treatment for hearing or for his ears in about 1979.

The report of an April 2011 VA examination for hearing loss shows that the Veteran reported that he was exposed to loud beeps in the ear while performing his work as a switchboard operator in service, and that he noted his hearing loss between 1978 and 1979.  Otoscopic examination results were within normal limits.  The examiner noted that tympanograms were normal for the right ear; the left ear was a flat type B tympanogram, which may denote a tube in place in the left ear.  The audiology testing recorded the following findings:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
15
15
10
10
10
98
LEFT
20
10
15
15
15
100

The April 2011 VA examination report concluded with a diagnosis of normal hearing bilaterally.  The examiner commented that the claims file was available for review, and that there was no evidence of hearing loss while in service.  The examiner opined that the Veteran's hearing loss is not due to or caused by noise exposure while in service.

The report of a November 2013 VA examination shows that the examiner reviewed the available claims file records and opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  As rationale, the examiner noted that the only audiometric examination not showing normal hearing bilaterally was in a March 2006 VA medical record.  Also, a VA ear, nose, and throat note dated in April 2006 and an audiology addendum to that note dated in April 2006 indicated that the results of that examination were inaccurate due to likely equipment error.  The examiner stated that subsequent examinations showed normal hearing bilaterally.  The examiner stated that thus, if hearing loss was present it was transient in nature and not related to military service.

The report of a subsequent November 2013 VA medical opinion shows that the examiner reviewed the available claims file records.  The examiner noted that the Veteran showed normal hearing bilaterally at that VA Medical Center in July 2009, August 2010, and March 2011.  The examiner opined that, therefore, the cause of any hearing loss the Veteran had in 2006 or while in service is irrelevant as the Veteran has normal hearing.

The report of a December 2013 VA examination of the Veteran shows that the VA examining physician also reviewed the conflicting medical evidence.  The examiner noted that the Veteran gave a history of having had recurring episodes of "fluid in the left ear" since 2006, for which he had had multiple tympanotomy tubes inserted.  The examiner found no record of chronic infectious otitis media.  The examiner noted that the audiogram dated February and April 2006 shows a conductive hearing loss in the left ear and normal right ear.  The examiner stated that this audiological finding was compatible with serous otitis media at the time, noting that all other audiograms since then showed normal hearing.  The examiner noted that this was also compatible with treatment of serous otitis media with insertion of tympanotomy tube.  

The examiner noted generally that once the tympanotomy tube is inserted, the serous fluid clears and the conductive loss returns to normal.  The examiner noted that this was the reason the subsequent audiograms have all been normal, they were done with a tympanotomy tube in place.  The examiner opined that the Veteran did not have any infectious, inflammatory, scarring, causing chronic otitis media, and it would be expected that if the other forms of chronic otitis media were present the hearing would not return to normal after tube insertion.  The examiner concluded that the Veteran did not have any form of chronic otitis that is the result of any service related activity, illness, or injury.

The report of a VA medical opinion dated in September 2014 shows that the examiner noted that the Veteran had normal hearing at enlistment in August 1976; and there was no audio report from separation in 1982.  The examiner noted that during all four VA audiological evaluations in July 2009, September 2010, March 2011 and January 2014, the Veteran had normal hearing bilaterally.  The only audiological evaluation showing a hearing loss was in March 2006, which showed a left ear conductive loss.  Thereafter, the Veteran was followed by VA ENT clinic for left ear eustachian tube dysfunction, and he had multiple tube placements.  The examiner opined that any hearing loss the Veteran may have had in the past would have been due to transient middle ear problems and not due to military noise exposure.  In a November 2014 addendum to the September 2014 report, the examiner stated that the Veteran has been tested on numerous occasions and found to have normal hearing.

The VA examination reports consistently reflect the evidence in service and VA treatment records, which the VA examiners reviewed.   

The evidence reflects that the Veteran has had some transient middle ear problems in the 2000s not related to service, with associated transient hearing problems during episodes of serous otitis media, which resolved on tympanotomy tube placement.  The Board does not consider this sufficient evidence to substantiate the element of a "current disability."  Cf. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Here, the evidence shows that the Veteran does not have hearing impairment of the left or right ear as defined by VA during the appeal period.  See 38 C.F.R. § 3.385.  The hearing acuity in the left and right ears do not meet the criteria under 38 C.F.R. § 3.385; that is, the evidence does not show that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or that the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or that speech recognition scores using the Maryland CNC test are less than 94 percent.  Therefore, the evidence does not show impaired hearing for the right or left ear meeting criteria to be considered a disability as defined by 38 C.F.R. § 3.385.  Thus, the evidence does not show the existence of current hearing loss.  In the absence of proof of such present bilateral hearing loss disability, there can be no valid claim for service connection for the claimed disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Although the Veteran is competent to attest as to symptoms he has observed, he is not competent to diagnose hearing loss, which is based on audiometric testing.  As there is no current disability established by the evidence for hearing loss, it is unnecessary to consider whether the claim meets criteria of any other elements of service connection regarding an in-service incurrence or aggravation of a disease or injury; or a causal relationship between a present disability and any disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The preponderance of the evidence is against the claim of service connection for hearing loss; there is no doubt to be resolved; and service connection is not warranted for bilateral hearing loss disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for hearing loss is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


